PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/909,746
Filing Date: 3 Feb 2016
Appellant(s): SCHREIBER, Zvi



__________________
Chanoch Kahn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/14/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection ( if any) listed under the subheading “WITHDRAWN REJECTIONS.” New ground of rejection ( if any) are provided under the subheading “NEW GROUNDS OF REJECTIONS.”

The Following ground(s) of rejection are applicable to appealed claims.

Claims 37, 39-40, 43-44, 47, 49-50, 53-54, 57-64, and 67-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter ( abstract idea without significantly more). 

(2) Response to Argument
A. Claims 37 and 47
STEP 2A. PRONG 1 
Appellant disagrees with the finding that the claims recite a method of organizing human activities (including agreements in the form of contracts; sales activities or behaviors; business relations), managing personal behavior or relationships, or interactions between people because : 
“there is no transaction being reviewed, no policy being managed or enforced, nor are there any types of contractual issues being addressed”, 
“no type of sale is being performed in any of independent claims 37 or 47. There is nothing in claims 37 or 47 that is even remotely similar to a sales force/company or similar to managing/optimizing business relationships”

“There are no behavioral attributes in a computer implemented method of filtering and selecting shipment services to determine a shipment route that corresponds to a cargo origin and destination”
“no rules for playing games or assigning designs are present in claims 37, 47 or 69”
“the claims do not attempt, in any way, to claim the fundamental economic practice”. 
Appellant further argues that the claims “are addressed to a specific method of resolving, in real time, the technical problem of identifying a shipment route.”

 The claims describe a process of collecting and analyzing data in order to identify a shipment route. Appellant’s recited court examples do not preclude the claims from being in the certain methods of organizing human activity groupings. “Identifying a shipment routes” fits into the categories of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Furthermore, see specification (par.2, For many businesses it is necessary to frequently choose a route or routes for a shipment of freight (cargo) between two points on the planet, often in different countries)-describing the background of the claimed invention as identifying shipment routes for businesses.   Moreover, “identifying a shipment route” is a basic economical practice and not a technical problem. Applicant failed to identify a specific “technical problem and how the claimed method is solving it.  . Shipping cargo is deemed to be a fundamental economic practice that human been practicing for many years and it requires identifying a shipment origin and destination as well as identifying a shipment route.  "[Business practices designed to advise 

Appellant disagrees with the finding that the claims are similar to Electric Power Grp., Cybersource Corp., Versata Development Group and Apple Inc, Appellant argues that the claims are directed to “creating something such as a shipment route”. 

	 Examiner respectfully disagrees.  The claims are similar to Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, at another level of abstraction the invention could be characterized as process of gathering information ( e.g. data regarding hubs, hub-originating shipment services, receive shipment origin and a shipment destination of a cargo) analyzing information ( e.g.  Determine at least one shipment route for the cargo from said received shipment origin to said received shipment destination), and displaying the results to the user (e.g. output to the user an indication of said determined at least one shipment route).  The Claims are similar to CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011)—obtaining and comparing intangible data, at another level of abstraction the invention could be characterized as process of gathering information (e.g. data regarding hubs, hub-originating shipment services, receive shipment origin and a shipment destination of a cargo) comparing information (e.g.  Determine at least one shipment route for the cargo from said received shipment origin to said received shipment destination, determine a plurality of geographical zones, determine a catchment area for each of said plurality of hubs,). The claims Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, at another level of abstraction the invention could be characterized as process for determining a shipment route using organizational and group hierarchies (e.g. relevance ranking of the geographical zone containing shipment origin and destination).  “Creating a shipment route” is merely an abstract idea. 

STEP 2A. PRONG 2
Appellant argues that the claims integrates the judicial exception into a practical application “specifically improving the functioning of a computer, or an improvement to a technical field. As described in Par. 0007 of the originally filed specification, billions of options for shipment routes can be present, and all of these options cannot be stored in advance, nor can they possibly be sifted through in real time by a computer server without a particular, unique and novel method. Thus, the technical problem being solved is how to speed up a server which is simply unable to perform these actions in real time.” Appellant further argues “Present claims 37 and 47 go a step further. Not only do the inventive filtering steps allow a computer to perform the shipment route determination in real-time, regardless of the number of shipment services available, the claims are explicitly limited to the computer environment where that improvement is taking place by stating that the real-time performance is caused by the claim”. Appellant further argues “claims 37, 47 and 69 cannot, by any stretch of the imagination be done in real-time by pencil and paper with a simple notification device as in Intellectual Ventures.” Appellant further argues “claims 37, 47 and 69, where the filtering steps of the claims are themselves what cause the process to be performed in real-time”.
 
The claims recite the additional elements “real-time”, “exceeds 200,000” and “less than 10 seconds” which are generally linking the use of the judicial exception to a particular real-time does not integrate it into a practical application. "Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made." Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) (internal quotations and citations omitted). See also Electric Power Grp. LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) (analysis of real-time power grid metrics held ineligible). Furthermore, the claims do not require “billions of options”. (See MPEP 2145: although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.). 
Moreover, the filtering step would speed up a manual method too. See specification: Par. 32, optionally, fields of the shipment service are indexed for quick retrieval using database indexing techniques known in the art. Fields that may be indexed, without limitation, include the service origin (or a code associated therewith such as an IATA airport code), the service origin catchment area (for example the geocells associated therewith), the service destination, the service destination catchment area, the dates on which the service is offered, the carrier and data about the seller. Par.41, Optionally, fields of the shipment service are indexed for quick retrieval using database indexing techniques known in the art finding paths in a graph, such Bellman-Ford or Djikstra, may be used to find a route of services which connect the origin to the destination. Par.86, In one embodiment, the catchment area data is indexed using 10database indexing techniques known in the art. Advantageously, this allows for rapid identification of relevant shipment services responsive to the associated catchment area. In particular, viable Intellectual Ventures I LLC v. Erie Idem. Co., 850 F.3d 1315 (2017) (creating an index and using that index to search for and retrieve data held to be an ineligible abstract idea).

STEP 2B
Appellant argues “the claim as a whole amounts to significantly more than the method of organizing human activity” because “the technical problem being solved is how to speed up a server which is simply unable to perform these actions in real time. Filtering the shipment services responsive to hub catchment areas significantly reduces the number of relevant shipment services and allows accurate determination of the shipment route in real time.” Appellant further argues “it is clear that the inventive combination of the steps of the claims (two levels of instantaneous filtering of shipment services), which solve the technical problem of a computer not being able to efficiently sort through possibly an extremely large number of shipment route possibilities in real-time, integrates this process into a technical application.”

“Filtering the shipment services” would speed up a manual method too. “Relevance ranking” and filtration of data are merely abstract idea and does not provide an improvement to computer capabilities. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under part two of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the Enfish and McRo, the claims here did not deal with specific improvement to computer capability. In Enfish, the claims are directed to improve how systems store and access data and McRo claims are directed toward allowing computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be produced by human animators.

B. Claims 60, 64 and 69
Appellant argues “generating a shipment route in real-time from such a large number of possibilities cannot practically be performed in the human mind” because “the filtering steps of claims 60, 64 and 69, which are what allows the shipment route to be determined in real-time, are considered integrated into a practical application, since they could not be considered mental steps with such a large number of shipment services.”

 The filtering steps are merely abstract idea and would speed up a manual method as well.  Filtering out options based on rules (e.g. predetermined distance of geographical zone), would results in less options to process which can be done by a human mind or via pen and paper. The filtering steps do not provide an improvement to computer capabilities. 

Moreover, The Claims do not recite that the filtering step must be performed in real-time. Appellant’s specification does not describe a direct relationship between the filtering step and real-time ( see specification Par.44, The term “real time' as used herein is defined as the amount of time which is considered acceptable for requesting information from a server while a user is waiting for the result, from the time when the shipment origin and shipment destination is received by server 20 to the time that the at least one determined shipment route is output by 

C. Claims 67, 68 and 70
Appellant argues “even if the term "real-time" is construed (against the broadest reasonable interpretation) as actually being a long time, claims 67, 68 and 70 limit this to a specific time value.” Appeallant further argues “identification of said hub whose determined catchment area contains said shipment origin and said identification of said hub whose determined catchment area contains said shipment destination are what allows said determination of said at least one shipment route to be performed by said processor in real-time”

Limiting real-time to specific time value does not create a “fast computer” or integrated the abstract idea into a practical application. “Less than 10 seconds” is generally linking the use of the judicial exception to a particular technological environment. Using a general computer as a tool to implement the abstract idea does not provide an improvement. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under part two of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (Citations omitted)).   Furthermore, “identification of said hub whose determined catchment area contains 

(3) Conclusion 
Appellant does not argue the remaining claims on their own merits other than for their analogous features, and these rejections should stand or fall with their respective base claims. The arguments set forth in this Answer do not set forth any new positions, and any new arguments presented in a Reply Brief should not be used as grounds for reversal. "Any bases for asserting error, whether factual or legal, that are not raised in the principal brief are waived." Ex parte Borden, 93 USPQ2d 1473, 1474 (BPAI 2010) (informative). See also Optivus Tech. v. Ion Beam Applications, 469 F.3d 978, 989 (Fed. Cir. 2006) ("[A]n issue not raised by an appellant in its opening brief... is waived.") (citations and quotation marks omitted). Appellant has not carried the burden of demonstrating that the rejection made under § 101 was the result of any error.


For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
/MANAL A. ALSAMIRI/Examiner, Art Unit 3628                                                                                                                                                                                                        Conferees:

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628 
                                                                                                                                                                                                       /GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an